UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6857



MAYNARD BANTON,

                                            Plaintiff - Appellant,

          versus


L.   M.   SAUNDERS,   Warden   of   Coffeewood
Correctional Center; RONALD ANGELONE, Director
of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-338-2)


Submitted:   July 18, 2002                 Decided:    July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maynard Banton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maynard   Banton,   a   Virginia   inmate,   appeals   the   district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).            We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.     Accordingly, we dismiss the appeal

on the reasoning of the district court.       See Banton v. Saunders,

No. CA-02-338-2 (E.D. Va. May 23, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                   2